SABERS, Justice
(dissenting).
I take issue with the trial court basing its holding on certain factual “assumptions” which are not necessarily accurate. {See majority opinion.) I also take issue with the majority opinion’s statement thereon that “no issue in that regard is presented to us.” The “assumed” effective date of the binder is immaterial. The date the policy was made or written is crucial. There simply is no evidence to support any claim that the binder was made, written, or dated at any time earlier than October 23, 1986 (the date the binder was dated and signed). See copy of binder in appendix A of brief of Capitol Indemnity Corp. SDCL 58-10-10(1) provides in substance that the stated amount of the value of the insured property shall apply only if a loss occurs ninety days or more after the policy was made or written.
By notice of review, counsel for Capitol Indemnity urges us * to affirm the summary judgment because SDCL 58-10-10 counts days from the date that the policy was “made or written” and not from the effective date. He argues that October 23, 1986, is unquestionably the date because it is the date of application, the date the premium was paid, and the date the binder was created. He presented this argument to the trial court, and it appears to have merit. However, the trial court did not decide the crucial point or reach the issue because of its holding on the first issue. We should reverse and remand for this purpose.
I would reverse and remand to the trial court to determine the correct date, not assume an incorrect date or a date “not necessarily accurate.” We should avoid deciding hypothetical or speculative cases. As the United States Supreme Court said in Associated Press v. National Labor Relations Bd., 301 U.S. 103, 132, 57 S.Ct. 650, 655, 81 L.Ed. 953, 960 (1937): “Courts deal with cases upon the basis of the facts disclosed, never with nonexistent and assumed circumstances.” See also Alabama State Federation of Labor v. McAdory, 325 U.S. 450, 461, 65 S.Ct. 1384, 1389, 89 L.Ed. 1725, 1734 (1945) (“It has long been [this Court’s] considered practice not to decide abstract, hypothetical or contingent questions_”).

 Counsel cites City of Mitchell v. Beauregard, 430 N.W.2d 704, 706 (S.D.1988), as authority for affirming summary judgment in this situation. However, his authority is insufficient to support that proposition where, as here, the trial court did not even reach the issue or decide the point.